Conviction is for unlawfully manufacturing intoxicating liquor, punishment being assessed at one year in the penitentiary. *Page 288 
The trial term of court adjourned March 3, 1922. No recognizance pending appeal was entered into during the term, but after adjournment of court appellant filed his appeal bond. The State has filed a motion to dismiss the appeal because the bond is not approved by the trial judge. Art. 904, C.C.P., requires an appeal bond filed after adjournment of the trial term to be approved both by the sheriff and the judge. The one in the instant case is approved by the sheriff only. The State's motion must be sustained. Hanson v. State, (No. 6958, opinion May 10, 1922, and not yet officially reported.)
The appeal is dismissed.
Dismissed.